Title: To Alexander Hamilton from James Cochran, 3 March 1799
From: Cochran, James
To: Hamilton, Alexander


          
            Sir,
            Philadelphia, March 3, 1799
          
          I understand that a Court Martial will shortly be held in this City and that probably some officers at Governors Island will be members of it. If so I wish you could select my Brother Walter to attend. My reason for making this request is, that I wish to see him here on some business. The selection of him will probably be more convenient for the Garisson, as the situation of his arm will not permit him to do duty there—and at the same time is not so bad as to prevent him from coming here—Mrs. Cochran begs to be affectionately remembered to you and Mrs. Hamilton, and acknowledges her obligations to Mrs. Hamilton for her attention to her when in N York. She is rather better than she has been, but her situation is no doubt a very critical one.
          I am with sentiments of esteem and respect—your obedient Svt.
          
            James Cochran
          
          
            Philadelphia March 3d. 1799
          
          Gel. Hamilton—
        